FOURTH AMENDMENT TO  

EXCLUSIVE ADVERTISING AGREEMENT




This Fourth Amendment to the Exclusive Advertising Agreement is made and entered
into as of this 28th day of December, 2015, by and between Macau Lotus Satellite
TV Media Limited (hereinafter referred to as “Lotus TV”), and CEM International
Limited (hereinafter referred to as “CEM”), each a Party, collectively the
Parties.




WHEREAS, on August 26, 2010, the Parties entered into an Exclusive Advertising
Agreement (the “Original Agreement”); and




WHEREAS, on August 28, 2013, the Parties entered into a First Amendment to the
Original Agreement to amend the term of the license fee schedule; and




WHEREAS, on June 13, 2014, the Parties entered into a Second Amendment to the
Original Agreement to increase the loan credit line to US$15 million; and




WHEREAS, on November 25, 2014, the Parties entered into a Third Amendment to the
Original Agreement (the “Third Amendment”) to accelerate its repayment of the
loan balance; and




WHEREAS, the Parties desire to enter into a Fourth Amendment to the Third
Amendment to amend the terms for the repayment of the loan balance;




NOW, THEREFORE, the parties agree to further amend the Third Amendment as
follows:




1.

Section 1 of the Third Amendment is amended to read as follows:




As of November 25, 2014, the remaining loan balance owed by Lotus TV to CEM was
78,802,425 Hong Kong dollars, or approximately 10.14 million US dollars.  Lotus
TV agrees to accelerate its repayment of the loan balance in annual minimum
instalments of US$1,000,000 each starting from 2015 until the entire remaining
loan balance shall have been paid in full.

2.

Except as set forth in this Amendment, the Original Agreement, as previously
amended, is unaffected and shall continue in full force and effect in accordance
with its terms. If there is conflict between this amendment and the Original
Agreement or any prior amendments, the terms of this amendment will prevail.




IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Amendment as of the date first above written.




Macau Lotus Satellite TV Media Limited

CEM International Limited




By: Li Zisong

    

By: Dicky Cheung












